 

 



Exhibit 10.5

 



September 18, 2015

 

ROI Acquisition Corp. II



601 Lexington Ave., 51st Floor



New York, NY 10022

  

Re: Letter Agreement Dated as of September 16, 2013

 

Gentlemen:

 

Reference is made to that certain letter (the “Letter Agreement”), dated as of
September 16, 2013, between ROI Acquisition Corp. II, a Delaware corporation
(the “Company”), and the undersigned that was delivered in accordance with the
Underwriting Agreement, dated September 16, 2013, between the Company and
Deutsche Bank Securities Inc., relating to the Company’s initial public
offering.

 

On September 18, 2015, the Company received approval of its stockholders to (i)
amend the Company’s amended and restated certificate of incorporation to extend
the date by which the Company must consummate an initial business combination
from September 20, 2015 to October 26, 2015 (the “Extension Amendment”) and (ii)
amend the Investment Management Trust Agreement, made effective as of September
16, 2013, by and between the Company and Continental Stock Transfer & Trust
Company (“Continental”), to extend the date on which Continental must liquidate
the trust account established in connection with the Company’s initial public
offering (the “trust account”) if the Company has not completed a business
combination from September 20, 2015 to October 26, 2015 and to permit the
withdrawal of funds from the trust account to pay stockholders who properly
exercise their redemption rights in connection with the Extension Amendment.

 

This letter (this “Amendment”) amends the Letter Agreement to provide that
October 26, 2015 is the date by which the Company must complete a business
combination or cease all operations and redeem shares of its common stock in
accordance with the Company’s amended and restated certificate of incorporation.

 

In acknowledgment and consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. The Letter Agreement is hereby amended by deleting numbered item 2 in its
entirety and replacing it with the following:

 

“The undersigned hereby agrees that in the event that the Company fails to
consummate a Business Combination (as defined in the Underwriting Agreement) by
October 26, 2015, he or she shall take all reasonable steps to cause the Company
to (i) cease all operations except for the purpose of winding up, (ii) as
promptly as reasonably possible but not more than 10 business days thereafter,
redeem 100% of the Common Stock sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest (which
interest shall be net of franchise and income taxes payable and less up to
$50,000 of interest to pay dissolution expenses), divided by the number of then
outstanding public shares, which redemption will completely extinguish Public
Stockholders’ rights as stockholders (including the right to receive further
liquidation distributions, if any), subject to applicable law, and (iii) as
promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The undersigned agrees that he or she will not
propose any amendment to the Company’s amended and restated certificate of
incorporation that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination by October 26, 2015, unless the Company provides
its public stockholders with the opportunity to redeem their shares of Common
Stock upon approval of any such amendment at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the trust account including
interest, (which interest shall be net of franchise and income taxes payable),
divided by the number of then outstanding public shares.

 



 

 

 

The undersigned acknowledges that he or she has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares. The undersigned hereby further waives, with respect to
any shares of the Common Stock held by him or her, any redemption rights he or
she may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination or in the context of a
tender offer made by the Company to purchase shares of the Common Stock
(although the undersigned shall be entitled to redemption and liquidation rights
with respect to any shares of the Common Stock (other than the Founder Shares)
he or she holds if the Company fails to consummate a Business Combination by
October 26, 2015.”

 

2. The validity, interpretation and performance of this Amendment shall be
governed in all respects by the laws of the State of New York, without giving
effect to conflict of laws.

 

3. This Amendment may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.



 

 

 

 

 

The remaining provisions of the Letter Agreement are otherwise restated and
incorporated herein.
 

 

  Sincerely,         By: /s/ Jamal Mashburn     Jamal Mashburn

 

Acknowledged and Agreed:

  

ROI ACQUISITION CORP. II



        By: /s/ Thomas J. Baldwin    

Name: Thomas J. Baldwin



Title: Chairman and Chief Executive Officer



 

 

 

 



 

